Citation Nr: 1759873	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied reopening a claim for service connection for bilateral hearing loss. 

This appeal has previously been before the Board, most recently in March 2015, when it was remanded to obtain a VA medical opinion.  As discussed in detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Of note, the Veteran's claim for service connection for bilateral hearing loss was previously denied by a May 2007 rating decision.  While the evidence considered section of the rating decision lists service treatment records from May 1982 to February 1984, the Board cannot discern that the Veteran's enlistment physical was actually of record at that time.  Of note, a VA examination report from April 2007 notes the examiner's comment that he could not find an enlistment physical.  Additionally, while a number of service treatment records were date stamped as having been received by VA in 1984, the enlistment physical was not included in this set.  As such, the Board will err on the side of caution and conclude that the enlistment physical constitutes a relevant service department record that had existed at the time of the 2007 rating decision, but not been obtained by VA.  As such, this case will be reconsidered.  See 38 C.F.R. § 3.156(c). 





FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's claimed bilateral hearing loss disability either began during or was otherwise caused by his military service, to include as a result of any noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran declined the opportunity to present testimony at a Board hearing.

The Veteran was afforded several VA examinations in connection with his claim.  The April 2013 VA examination opinion was previously found inadequate for lack of analysis and improper legal premise.  However, a June 2015 VA medical opinion was obtained based on a review of the record.  The Board finds this opinion provides adequate rationale and uses the proper legal premise.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the June 2015 VA examination opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like sensorineural hearing loss, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that since the inception of the Veteran's bilateral hearing loss claim, he has only been found to experience unilateral hearing loss on the left.  The most recent VA examination continues to support a finding that the Veteran experiences unilateral, rather than bilateral hearing loss. 

Specifically, for the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, the Veteran was not shown to have hearing loss for VA purposes in his right ear by the audiometric testing conducted in 2013.  The Board finds that evidence of a present disability has not been presented with regard to the Veteran's right ear; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that the Veteran's left ear hearing loss is a current disability for VA purposes.  Additionally, the Board finds the Veteran experienced in-service noise exposure based on his military occupational specialty of construction equipment operator as well as his consistent reports of noise exposure during active service.  Therefore, the remaining determination is whether a causal relationship exists between the current disability and the in-service noise exposure.

A June 2015 VA examination opinion was made based on a review of the Veteran's claims file.  The examiner found that the Veteran's hearing loss was less likely than not incurred in or caused by his military service.  As rationale, the examiner stated the Veteran's audio examination results at the time of entrance and separation from service revealed normal hearing with no significant threshold shifts for either ear.  Additionally, the examiner noted that the Veteran's post-service occupational history involved exposure to heavy equipment including bulldozers and concrete/metal work as an employee of the Missouri Department of Transportation (MDOT), along with additional noise exposure.  The examiner found that "in view of this post-service noise exposure it is felt that at least as likely as not that the post-service noise exposure resulted in the diagnosed hearing loss."

The Board notes that an April 2013 VA examination lists several sources of in-service and post-service noise exposure.  The Veteran's military noise exposure included firearms training, military equipment (bulldozers, graders, snow equipment, front end loaders, moving machines, etc.), and aircraft noise from time spent working on the flight line.  The Veteran's civilian noise exposure included firearms training, farm equipment (heavy trucks used to haul grain), and heavy equipment used as an MDOT employee (bulldozers, concrete/metal, etc.).  His recreational noise exposure included firearms use for hunting, power tools (saws, drills, sanders, etc.), and motorcycles.  

During his April 2013 VA examination, the Veteran reported he has been unable to hear since service.  He experiences difficulty hearing in noisy environments, group situations, hearing from a distance, and difficulty with hearing clarity.  The Veteran reported functional impacts of his hearing loss included people having to repeat things to him throughout the day and frequently having to watch peoples' lips to understand them properly.  The Veteran also reported that his civilian noise exposure with the department of transportation covered seven years.

The Board has considered whether the record contains evidence establishing a causal relationship between the Veteran's military noise exposure and his current hearing loss disability.  Neither the Veteran's report of noise exposure, nor the objective medical evidence demonstrates that the existence of a nexus.  

The Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, but lacks the medical training and expertise to provide a complex medical opinion as to the question of whether hearing loss has occurred or the etiology of such hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The VA examiner in 2015 found that the Veteran had significant post-service noise exposure.  Further, while the Veteran has stated that he has experienced hearing loss since service, his service separation audiogram report does not support such statement, as audiometric testing conducted at separation indicates normal hearing, and there was no significant shift shown between audiometric testing conducted at enlistment and that conducted at separation.  

The objective medical evidence does not demonstrate the existence of a nexus between the Veteran's current hearing loss disability in his left ear and his military noise exposure.  

Similarly, the existence of a nexus is not demonstrated through the use of statutory presumptions or based on a continuity of symptomatology.  As previously stated, the Veteran's hearing was normal upon his separation from service.  The next treatment records regarding hearing problems begin in 2012.  Such a large gap in treatment cannot be said to demonstrate a manifestation of hearing loss to a compensable degree within one year of service or a continuing presence of symptoms related to hearing loss. 

After review of the lay and medical evidence of record, the Board finds that the Veteran's service connection claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


